DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 21-39 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A motor controller comprising: a substrate; a controller housing disposed on the substrate and housing a common-mode (CM) filter unit and a differential-mode (DM) filter unit within the controller housing; a controller cover disposed between the substrate and the DM filter unit and being made of a metal material; a power module unit disposed between the substrate and the controller cover; and a connector unit coupled to the substrate, wherein the power module unit includes a power module and a mold unit surrounding the power module, wherein the mold unit includes a boss part protruding from one side thereof, and wherein one surface of the power module directly contacts a lower surface of the controller cover such that heat generated by the power module is transferred to the controller cover.” as recited claim 1, “A controller comprising: a controller housing; a controller cover disposed on an opening of the controller housing; a differential-mode (DM) filter unit disposed above the controller cover; a common-mode (CM) filter unit disposed above the DM filter unit; a power module unit disposed below the controller cover; a substrate disposed below the power module unit; and a first connector and a second connector each having one side disposed on the substrate through the controller cover, wherein the power module unit includes: a bracket; and a power module disposed between the bracket and the controller cover, and wherein one surface of the power module is pressed against the controller cover, which is made of a metal material, by the bracket.” as recited claim 33, “A motor assembly comprising: a motor controller; and a motor, wherein the motor controller includes: a substrate; a controller housing disposed on the substrate and housing a common-mode (CM) filter unit and a differential-mode (DM) filter unit within the controller housing; a controller cover disposed between the substrate and the DM filter unit and being made of a metal material; a power module unit disposed between the substrate and the controller cover; and a connector unit coupled to the substrate, wherein the power module unit includes: a power module; and a mold unit surrounding the power module, wherein the mold unit includes a boss part protruding from one side thereof, and wherein one surface of the power module directly contacts a lower surface of the controller cover such that heat generated by the power module is transferred to the controller cover.” as recited claim 36, “A motor assembly comprising: a motor controller; and BIRCH, STEWART, KOLASCH & BIRCH, LLPDAB/DAB/thdApplication No.: 16/647,813Docket No.: 5934-0246PUS1 Reply to Office Action of May 10, 2022Page 7 of 10 a motor, wherein the motor controller includes: a substrate; a controller housing disposed on the substrate; a common-mode (CM) filter unit disposed between the substrate and the controller housing; a differential-mode (DM) filter unit disposed below the CM filter unit; a controller cover disposed between the substrate and the DM filter unit; a power module unit disposed between the substrate and the controller cover; and a connector unit coupled to the substrate, wherein the power module unit includes: a power module; and a mold unit surrounding the power module, and wherein the mold unit includes a boss part protruding from one side thereof, wherein the motor includes a rotation shaft, a rotor disposed outside the rotation shaft, a stator disposed outside the rotor, a bus bar disposed above the stator, a motor housing accommodating the rotor, the stator, and the bus bar, and a motor cover disposed on an opening of the motor housing, wherein the bus bar includes a bus-bar body and a bus-bar terminal, and wherein the power module includes a power module body, a first pin coupled to one side of the power module body, two first power module terminals arranged to protrude downward from the other side of the power module body, and three second power module terminals each having one side connected to the other side of the power module body, wherein one side of the bus-bar terminal is coupled to a hole of the second power module terminal.” as recited claim 37.
            Claims 22-32, 34-35, 38-39 are also allowed as being directly or indirectly dependent of the allowed base claims 21, 33, 36 and 37.

 	The primary reason for allowance is the controller prevents reverse access of a power source using metallic oxide semiconductor FET arranged in the substrate so that reliability and stability of the motor assembly are improved. These combinations have been found to be non-obvious over the prior art, hence claims 21-39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848